DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I in the reply filed on 8/6/21 is acknowledged.  SEQ ID NO: 6 is free of the prior art.  The remainder of the sequences have been rejoined and are free of the prior art.
Claims s  are allowable. The restriction requirement as set forth in the Office action mailed on 6/15/21 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 7-11 and 24-29, directed to methods of delivering the allowable product, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11  and 24-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of delivering the TLR9 agonists of the claims, does not reasonably provide enablement for the breadth of the instant methods, as explained below.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method of modulating any immune response; or increasing IFN-α; or increasing IFN-Ɣ; or ameliorating any symptom of any infectious disease; or treating any cancer; or treating any disease condition via delivery of any of the instantly recited oligomers.
The specification does not draw an adequate nexus between delivery of any of the instantly recited oligomers and the predictable result of modulating any immune response; or increasing IFN-α; or increasing IFN-Ɣ; or ameliorating any symptom of any infectious disease; or treating any cancer; or treating any disease condition.
The claims are extremely broad and encompass treating any possible disease condition which includes an enormous genus of disease conditions that have not been shown to be reliant upon TLR9 agonism alone.
The specification demonstrates that some of the CpG oligomers activated CD8 or CD4 cells and some did not (Table 4).
The specification demonstrates inhibition of CT26 colorectal tumor growth by intratumoral injection of CpG-6 (SEQ ID NO: 6) (page 57) and growth delay of melanoma tumors (page 59).
The specification is enabling for delivery of SEQ ID NO: 6 and treatment of colorectal cancer or melanoma tumors, which is not commensurate in scope with delivery of any of the instantly recited oligomers and the broad instantly recited 
For example, Gao et al. (Cancer Res, 73(24), 2013, 7211-7221) teach that a novel Toll-like receptor 9 (TLR9)–dependent mechanism that initiates tumor regrowth after local radiotherapy. Systemic inhibition of TLR9, but not TLR4, delayed tumor recurrence in mouse models of B16 melanoma, MB49 bladder cancer, and CT26 colon cancer after localized high-dose tumor irradiation (abstract).
Ren et al. (Pathol. Oncol. Res., 2009, 15, 623630) teach that Toll like receptor 9 (TLR9) was identified mainly in cells of the immune system, and CpG oligonucleotides (CpG ODN), which induces signaling through TLR9, are currently under investigation as adjuvants in clinical therapies against cancer. However, accumulating data suggested that functional TLR9 was also expressed in tumor cells and the effects of TLR9 signaling on the progression of tumor cells remain undefined. Our previous study demonstrated that the TLR9 signaling could significantly enhance the metastatic potential of human lung cancer cells in vitro. Here we carefully evaluated the direct effect of TLR9 signaling on tumor progression of human lung cancer cells in vitro and in vivo. We observed that TLR9 agonist CpG ODN could robustly enhance the tumor progression of 95D cells which expressed high level of TLR9 in nude mice. Furthermore, the CpG ODN could effectively induce the proliferation and IL-10 secretion of 95D cells in vitro. Finally, we demonstrated that CpG ODN could significantly elevate the tumor progression of TLR9 modifying 95C cells in vitro and in vivo, which could be dramatically abrogated by the inhibitory CpG ODN. Our findings indicated that the TLR9 signaling could promote the tumor progression of human tumor cells, which might provide novel insight into the implications for CpG based anti-tumor therapies (abstract).
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of mediating the instantly recited outcomes encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any of the instantly recited oligomers in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in each of the recited outcomes.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Allowable Subject Matter
Claims 1-6 and 12-23 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AMY H BOWMAN/Primary Examiner, Art Unit 1635